Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 18, 2022

                                    No. 04-22-00319-CV

                        IN THE INTEREST OF E.G.M., A CHILD

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 20-0604-CV-C
                       Honorable William D. Old III, Judge Presiding


                                      ORDER
       Appellant’s brief is due on November 18, 2022. On November 16, 2022, appellant filed a
motion to reconsider appellant’s unopposed second motion to extend time. The motion is
GRANTED. Appellant’s brief is due no later than November 23, 2022. Further requests for
extensions of time to file appellant’s brief will not be considered.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court